Citation Nr: 0700626	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  02-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant & her daughter

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service March 1945 to April 1950 and 
from May 1950 to October 1966.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 2000 decision by the RO 
which denied, in part, service connection for the cause of 
the veteran's death.  In June 2005, a hearing was held at the 
RO before the undersigned member of the Board.  The Board 
remanded the appeal for additional development in January 
2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam Era.  

3.  The immediate cause of the veteran's death on March [redacted], 
2000, is shown to have been the result of sepsis due to 
pneumonia and respiratory failure as a consequence of right 
upper and lower lobectomy and segmental resection due to lung 
cancer.  

4.  The veteran's lung cancer was first clinically 
demonstrated many years after service, and there is no 
probative evidence of a causal connection between his cancer 
and military service or any incident therein.  

5.  At the time of death, the veteran's service-connected 
disabilities included lumbar strain, rated 20 percent 
disabling; heminephrectomy of the right lower segment with 
hydronephrosis, rated 10 percent disabling; and hemorrhoids 
and residuals of bronchial pneumonia, each rated 
noncompensably disabling.  

6.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the veteran's death, 
and did not have a material influence in accelerating death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.312, 3.159, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for the cause of the 
veteran's death, VA has met all statutory and regulatory 
notice and duty to assist provisions in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326.  The VCAA and the implementing regulations redefine 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  It also 
includes new notification provisions.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

In this case, letters dated in November 2001, 2003, and 
January 2006, and the January 2006 Board remand fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letters were not 
sent prior to initial adjudication of the appellant's claim, 
this was not prejudicial to her, since she was subsequently 
provided adequate notice, the claim was readjudicated, and 
the appellant was provided all pertinent laws and regulations 
in the September 2002 and 2006 supplemental statements of the 
case.  The appellant was notified of the evidence that was 
needed to substantiate her claim and that VA would assist her 
in obtaining evidence, but that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claim and to submit any evidence in her possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by the appellant have been 
obtained and associated with the claims file.  The RO 
obtained a VA medical opinion in development of the claim, 
and the record has been supplemented with other VA clinical 
records.  In addition, pursuant to Board remand in January 
2006, the appellant was requested to complete an 
authorization for release of medical records for a private 
physician who reportedly treated the veteran for many years 
and had offered an opinion relating the veteran's death to 
his service-connected respiratory disability.  However, the 
appellant did not return the authorization form.  Clearly, 
from subsequent submissions by and on behalf of the 
appellant, she is fully conversant with the legal 
requirements in this case.  

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the appellant has been made aware of the 
information and evidence necessary to substantiate her claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2006).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2006).  

Factual Background & Analysis

The veteran died in March 2000.  The certificate of death 
listed the cause of death as sepsis due to pneumonia and 
respiratory failure as a consequence of right upper and lower 
lobectomy and segmental resection due to lung cancer.  The 
records indicated that the veteran's sepsis and pneumonia 
were present for three days prior to death, and that his lung 
cancer was of three months' duration.  Other significant 
conditions contributing to the veteran's death, but not 
resulting in the underlying cause were diabetes and 
cerebrovascular accident.  

At the time of his death, the veteran was service-connected 
for lumbar strain, rated 20 percent disabling; 
heminephrectomy of the right lower segment with 
hydronephrosis, rated 10 percent disabling, and hemorrhoids 
and residuals of bronchial pneumonia, each rated zero percent 
disabling.  

The appellant contends that the veteran had chronic, 
recurring pneumonia for many years, including immediately 
prior to his lung surgery in March 2000, and believes that 
his service-connected residuals of bronchial pneumonia 
contributed substantially and materially to hasten or 
otherwise cause his death.  

The evidentiary record includes two letters (April 2002 and 
2004), from a private physician, R. E. Battiata, MD., to the 
effect that he was very familiar with the veteran's medical 
problems and had treated him for many years.  In the April 
2000 letter, Dr. Battiata opined that the veteran's death 
"could" have been hastened by chronic lung changes from 
previous multiple pneumonias or, that renal insufficiency, 
secondary to right heminephrectomy "may" have also 
indirectly hastened his demise.  In the most recent letter, 
Dr. Battiata stated that he had reviewed the veteran's 
medical records and opined that his death was materially 
hastened by the residuals of multiple pneumonias.  He noted 
that often chronic lung disease patients have a poor recovery 
after major surgery.  Dr. Battiata did not provide any 
specific findings or offer any discussion or analysis for his 
opinion.  

As indicated above, in January 2006, the appellant was asked 
to complete an authorization for release of medical records 
so that VA could obtain all available treatment records from 
Dr. Battiata and, if possible, an explanation as to the basis 
for his opinion.  However, the appellant did not return the 
authorization forms.  In this regard, the Board notes that 
the evidentiary record includes several letters and a number 
of medical reports by Dr. Battiata showing treatment for 
various maladies on numerous occasions from 1991 to 1997.  
The records, which were submitted in connection with prior 
unrelated claims by the veteran, failed to show any treatment 
or diagnosis referable to any chronic respiratory problems, 
including bronchial pneumonia or lung cancer.  

At this point, it is relevant to note that the evidence of 
record also includes a statement from another private doctor, 
L. F. Africa, M.D., dated in April 2000.  Dr. Africa noted 
the veteran's many medical problems and indicated that he had 
several co-morbidity factors, including a history of smoking 
and a back disability which limited his mobility, but did not 
offer any conclusions or opinions regarding any possible 
relationship between the veteran's death and service or a 
service-connected disability.  

Other than a single episode of bronchial pneumonia in service 
in 1958, the veteran's service medical records are silent for 
any abnormalities or diagnosis of any additional respiratory 
problems or lung cancer during service.  The veteran 
specifically denied any problems associated with shortness of 
breath, pain or pressure in his chest, chronic cough, asthma, 
or any other respiratory problems on a Report of Medical 
History at the time of his retirement examination from 
service in July 1966, and no pertinent abnormalities were 
noted on examination at that time.  A chest x-ray study was 
negative.  

The veteran made no mention of any respiratory problems when 
examined by VA in January 1968, and no pertinent 
abnormalities were noted at that time.  His lung fields were 
clear and a chest x-ray study showed minimal diffuse 
pulmonary emphysema and old pleural thickening in the right 
base, but was otherwise negative.  

The medical evidence of record shows treatment for various 
maladies on numerous occasions from 1972 to 2000, and 
includes several VA examination reports related primarily to 
his service-connected back disability.  However, the reports 
do not reflect any treatment for chronic respiratory problems 
or any recurrence of pneumonia.  

The evidentiary record shows that the veteran had a history 
of several cerebrovascular accidents and was recovering from 
recent vascular surgery when he developed generalized 
weakness and confusion in January 2000.  A routine x-ray 
study at a private hospital revealed a lung nodule, and a 
subsequent bronchoscope confirmed adenocarcinoma of the right 
lung.  Records from St. Joseph's Mercy of Macomb Hospital in 
February 2000 indicated that the veteran's symptoms were 
thought to be due to another stroke, and he was admitted for 
rehabilitation and stabilization prior to resection of the 
adenocarcinoma.  An MRI revealed a large subacute left middle 
cerebral artery territory infarction.  The veteran made 
satisfactory progress with physical and occupational therapy 
and was subsequently cleared for lung surgery in March 2000.  
The records do not show any respiratory problems or 
recurrence of bronchial pneumonia prior to the lung 
resection.  The reports indicated that there had been several 
"long discussions" with the appellant about the veteran's 
poor risk factors for surgery, and that she understood the 
risks but wanted the veteran to undergo thoracic surgery as 
soon as he was deemed stable.  (See February 29, 2000 
Consultation report).  

The veteran underwent surgery for non-small cell carcinoma of 
the right upper lobe in March 2000.  Post-operatively, he was 
not able to ventilate and maintain oxygenation and was left 
on the ventilator.  He developed infiltrates in both lungs 
and was well managed for the first three days, but gradually 
developed hypoxemia.  He was bronchoscoped for therapeutic 
purposes and mucus plugs were taken out from the left side.  
The veteran then developed spiking temperatures and Staph 
coagulase positive organism despite being maintained on 
vancomycin, and was started on additional antibiotics, but 
his condition continued to deteriorate and he expired on 
March [redacted], 2000.  The final diagnoses included non-small cell 
carcinoma, right upper lobe, fibrosis, left lower lobe, 
pneumonia, gram positive sepsis, respiratory failure, and 
adult respiratory distress syndrome.  

In July 2002, the RO referred the veteran's claims file for a 
VA medical opinion.  In August 2002, a VA physician indicated 
that he reviewed the claims file, including the statements 
from Drs. Battiata and Africa, and opined that the veteran's 
service-connected disabilities did not contribute to or 
materially hasten the veteran's death.  

At the direction of the Board remand in January 2006, the 
claims file was referred for another VA expert medical 
opinion.  In June 2006 and in an addendum report in August 
2006, a VA physician indicated that he reviewed the claims 
file, including the terminal hospital records and the 
statements by the two private doctors, and provided a 
detailed description of the veteran's medical history.  He 
noted that the veteran's terminal pneumonia was a 
contributing factor to his death, but opined that it was not 
a residual of or related to his service-connected 
bronchopneumonia.  He also noted that blood tests a few days 
before the veteran's demise revealed normal creatinine 
levels, which would indicate that there was no renal 
insufficiency.  He opined, in essence, that Dr. Battiata's 
statement that renal insufficiency hastened the veteran's 
death was unsupported by any objective evidence.  He also 
opined that the service-connected disabilities, including 
bronchopneumonia did not contribute substantially or 
materially, combined or otherwise aided or lent assistance to 
cause the veteran's death.  In the addendum report, he opined 
that the veteran's service-connected disabilities did not 
render him materially less capable of resisting the effects 
of sepsis secondary to his lobectomy and segmental resection 
due to lung cancer.  

After review of all the evidence of record, the Board finds 
that reliance upon the opinion rendered by the VA medical 
expert is warranted in this case, and that the opinion 
outweighs the conclusory and unsubstantiated conclusions by 
Dr. Battiata.  Dr. Battiata did not actually offer an opinion 
as to the cause of the veteran's death, but rather suggested 
that the possibility of a relationship to either renal 
insufficiency secondary to the service-connected 
heminephrectomy or to chronic changes in the veteran's lungs 
from previous multiple pneumonias could not be ruled out.  He 
offered no discussion or analysis for his position, nor did 
he provide any medical basis for his hypothesis.  Moreover, 
there is no competent evidence of any renal insufficiency at 
the time of the veteran's death, or that there were any 
chronic lung changes due to multiple pneumonias.  Contrary to 
the appellant's testimony that the veteran's lung surgery was 
delayed because of pneumonia, the medical evidence of record 
showed that the surgery was put off a few days in order to 
stabilize the veteran because of recent vascular surgery and 
a cerebral infarction.  There was no evidence of any chronic 
respiratory problems or pneumonia prior to the lung surgery 
in March 2002.  Thus, the Board finds that Dr. Battiata's 
opinions are not so persuasive as to find in favor of the 
appellant.  

The VA medical expert, after reviewing the entire claims 
file, concluded that there was no evidence that any of the 
veteran's service-connected disabilities played a part in 
directly causing, contributing, or otherwise hastening the 
veteran's death.  In the absence of competent medical 
evidence to the contrary, the Board finds that reliance on 
the VA medical expert opinion is warranted in this case.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Finally, the Board has considered the appellant's contentions 
and testimony, including that of her daughter, to the effect 
that the veteran's death was hastened by his service-
connected residuals of bronchial pneumonia.  However, as 
laypersons, neither are competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  As noted 
above, there is no competent evidence that the veteran had 
any recurring bouts of pneumonia subsequent to service and in 
particular, prior to his surgery in March 2000.  

In summary, the probative evidence of record does not show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  Accordingly, service connection for the 
cause of the veteran's death must be denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


